DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed March 9, 2019. Claims 1-39 have been cancelled and new claims 40-59 have been added. Thus, claims 40-59 are presently pending in this application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 36(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/384871, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional application does not include description for the limitations claimed in claims 55-59 of the instant application.
Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because figs. 2-4 are blurry and have shading that distorts the image.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 2 contains legal phraseology "comprises".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57 and 58 recites the limitation "the artificial intelligence based control engine" in line 1 in each instance.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-42, 44, 46-48, 51, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodetsky (WO 2008/096210).
With respect to claim 40, Rodetsky discloses a system for rehabilitation and/or mobility of a user (see Abstract, lines 1-5), comprising a hollow frame (2/7, fig 6), comprising an inter-connected lower body (2, fig 6) and upper body (7, fig 6); wheels (23/24, fig 6), attached to the frame for rolling movement (see [51], pg. 9); a pelvis support (10, fig 2), modularly attached to the frame for distributing at least partial weight of the user to the frame (see [50], lines 1-5 pg. 
With respect to claim 41, Rodetsky discloses that the upper body and lower body are closed on three sides and open on one side (see fig 5, the user is enclosed on the front and left and right sides by frame 2).
With respect to claim 42, Rodetsky discloses that the lower body encloses a first area (area enclosed by element 2 in fig 5) that is equal to a second area enclosed by the upper body (area enclosed by 7 in fig 6) the areas are equal as seen in fig 4 the width of the upper and lower frames are the same.
With respect to claim 44, Rodetsky discloses that the motorized unit is configured to only assist movement of the lower body of the user (see [76], lines 1-2 pg. 17) and not to assist movement of an upper body of the user.
With respect to claim 46, Rodetsky discloses that the pelvis support is a harness (10, fig 3).
With respect to claim 47, Rodetsky discloses that the frame comprises a height-adjustable upper frame (see annotated fig 8 and see [49] pg. 8) having at least one harness attachment point (see [50], pg. 9, lines 5-7) and a cross bar (9-1, fig 8) that is higher than the shoulder of the user (the bar is over the user’s shoulder in fig 6), wherein the harness is attached to the upper frame at the at least one harness attachment point (see [50], pg. 9, lines 5-7).
With respect to claim 48, Rodetsky discloses that the pelvis support is of a length to lift the user partially off the ground, note the harness supports the user’s weight.

With respect to claim 53, Rodetsky discloses a human machine interface (8/8-1/8-2, fig 6) comprising an input device (see [10], pg. 3 line 3; the user presets thus inputs parameters) and a display (screen 8-1, fig 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Dashew (2009/0224499).
With respect to claim 43, Rodetsky discloses all the limitations as claimed above but lacks the upper body including a plurality of arm attachments for attaching each arm of the user to the upper body in a resting, substantially horizontal position.
However, Dashew teaches a rehab device (20, fig 1) with an upper body (26, fig 1) including a plurality of arm attachments (90, fig 1; two instances) for attaching each arm of the user to the upper body in a resting (attach as defined as join by Oxford dictionary substantially horizontal position (the arm attachments are horizontal in fig 1; see also [0043], lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body of Rodetsky to include arm attachments as taught by Dashew so as to provide support for the arms while in use.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Johannesen (2792052).
With respect to claim 45, Rodetsky discloses a pelvis support (see claim 40 above) but lacks the support being a saddle.
However, Johannesen teaches a rehab device (see fig 1) with a pelvis support (14/15, fig 1) being a saddle (saddle seat; 15, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pelvis support of Rodetsky with the saddle of Johannesen so as to replace one support with another.
Claims 49-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Bucher (2016/0136477).

However, Bucher teaches a rehab device (1, fig 1) with a first actuator (36, fig 1) for assisting movement of the hip of the user (orthosis drive, see [0039], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized unit of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.
With respect to claim 50, as best understood, Rodetsky discloses an actuator (see claim 40 above) but lacks a first actuator for assisting movement of both a hip and a knee of a leg of the user.
However, Bucher teaches a rehab device (1, fig 1) with a first actuator (31, fig 1) for assisting movement of the hip and knee of the user (orthosis drive, see [0039], lines 8-9, the driver moves the hip and by linkage between 36 and 31 the knee then moves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized unit of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.
With respect to claim 52, Rodetsky discloses that the attachment comprises an ankle attachment but lacks a leg attachment, thigh attachment, knee attachment, hip attachment, and calf attachment.
However, Bucher teaches a rehab device (1, fig 1) with an attachment comprising a leg attachment, thigh attachment, knee attachment, hip attachment, and calf attachment.
provide 
Claim 54-56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Ahn (2016/0074272).
With respect to claim 54, Rodetsky discloses all the limitations as claimed above, but lacks a first plurality of sensory units and a second plurality of sensory units to 4detect intended movement of the user and adjust a gait of the motorized unit based on the intended movement.
However, Ahn teaches a plurality of first sensory units attached to the lower body of the user (630, fig 6) and second sensory units attached to the frame (620, fig 6) (see [0128], lines 9-11) to 4detect intended movement of the user (estimate, see [0031], lines 20-23) and adjust a gait of the motorized unit based on the intended movement (see [0031], lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rodetsky to include sensors as taught by Ahn so as to provide a personalized gait for the user.
With respect to claim 55, Rodetsky discloses a control system (control compartment (6), panel (8), fig 6) but lacks an artificial intelligence based control system.
However, Ahn teaches a gait device (121, fig 1B) with an artificial intelligence based control system (1710, fig 17) for controlling the motorized unit, comprising at least one processor (see [0206], lines 9-12) and memory (see [0208], lines 11-19), an artificial intelligence based settings recommender engine (1750, fig 17) for using reinforcement learning to improve recommendations for gait settings based on a score (see [0178], lines 1-5) assigned by the user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Rodetsky to include an artificial intelligence based control system as taught by Ahn so as to provide customized gait movement based on the user.
With respect to claim 56, the modified Rodetsky shows the artificial intelligence based control system comprises an artificial intelligence based control engine for mapping each motorized unit's joint data to gait action (see [0020], lines 1-4 of Ahn).
With respect to claim 59, the modified Rodetsky shows the artificial intelligence based control system learns based at least in part on real-time sensing (see [0179], lines 1-2 of Ahn), the artificial intelligence based control system learning a plurality of different models (see [0186], lines 1-6 and [0187], lines 1-4 of Ahn) corresponding to different types of ambulation (plurality of gait tasks).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky in view of Ahn as applied to claim 55 above, and further in view of Fujita (6754560).
With respect to claim 57, the modified Rodetsky shows the artificial intelligence based control engine comprising a neural network model (see [0091], lines 5-7 of Ahn) but lacks the neural network includes a hidden layer for converting all motorized units joint data into different gait phases.
However, Fujita teaches a neural network (see col. 29, lines 30-31) which includes a hidden layer (162, fig 29) for converting all motorized units joint data (see col. 28, lines 33-34) into different gait phases.
.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky in view of Ahn as applied to claim 55 above, and further in view of Fu (2019/0290209).
With respect to claim 58, the modified Rodetsky shows the artificial intelligence based control engine comprises a neural network model (see [0091], lines 5-7 of Ahn) but lacks the model customizing gait action based on a disability and a user identity.
However, Fu teaches a neural network model (see [0038], lines 1-7) for customizing gait action (see fig 1) based on a disability and a user identity (see user profile in fig 11(a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network model to include the customization by disability and user identity as taught by so as to provide a personalized gait control for the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blend (219439), Webb (2719568), Thomas (3999228), Hoffman (5152730), Hart (5467793), Workman (6343802), Perena (6679510), Edgerton (6666831), West (2004/0143198), He (2005/0101448), Olsen (9642763), Kim (2013/0137553), Pietrususnki (2014/0213951), Lee (9789023), and McKay (2019/0167507) are cited to show additional gait training devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785